         Case 19-34698 Document 601 Filed in TXSB on 07/08/20 Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                       §
In re:                                                 §      Chapter 11
                                                       §
KP ENGINEERING, LP, et al.,                            §      Case No. 19-34698 (DRJ)
                                                       §
                                                       §      (Jointly Administered)
                           Debtors.1                   §
                                                       §

LIQUIDATION TRUSTEE’S NOTICE OF RETENTION OF COUNSEL AND OTHERS

         Please take Notice that pursuant to Section 3.6(h) of the KP Engineering Liquidation

Trust Agreement, Michael D. Warner, the Liquidation Trustee, has retained the following

professionals and entities to provide services in connection with the administration of the KP

Engineering Liquidation Trust:

    -    Stewart Robbins & Brown LLP
    -    Lain, Faulkner & Co., PC
    -    Omni Agent Solutions

                                                              Respectfully submitted,
Dated: July 8, 2020

                                                      By:     /s/ Michael D. Warner
                                                              Michael D. Warner (TX Bar No. 00792304)
                                                              COLE SCHOTZ P.C.
                                                              301 Commerce Street, Suite 1700
                                                              Ft. Worth, TX 76102
                                                              (817) 810-5250
                                                              (817) 810-5255 (fax)
                                                              mwarner@coleschotz.com

                                                              KP Engineering Liquidation Trustee




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
KP Engineering, LP (7785) and KP Engineering, LLC (0296). The location of the Debtors’ corporate headquarters
and the Debtors’ service address is: 5555 Old Jacksonville Highway, Tyler, TX 75703.



61168/0001-20715658v1
         Case 19-34698 Document 601 Filed in TXSB on 07/08/20 Page 2 of 2




                                CERTIFICATE OF SERVICE


       I hereby certify that on this 8th day of July, 2020, a true and correct copy of the above and
foregoing has caused to be served by electronic transmission to all registered CM/ECF users
appearing in these cases.


                                                     /s/ Michael D. Warner
                                                     Michael D. Warner




                                                 2
61168/0001-20715658v1
